Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00573-CV

                                    Amelia SKRZYCKI,
                                         Appellant

                                              v.

                                    Shirley B. WRIGHT,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-2419-CV
                           Honorable William Old, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Shirley B. Wright, recover her costs of this appeal
from appellant, Amelia Skrzycki.

       SIGNED June 27, 2018.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice